Citation Nr: 0636405	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  06-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2005 RO decision which, in pertinent part, 
granted service connection for PTSD and assigned thereto an 
initial disability rating of 50 percent, effective from 
January 2005.  

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.     


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
PTSD has been productive of no more than some occupational 
and social impairment with reduced reliability and 
productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2006).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  The RO's 
letter in January 2005, as well as other letters, rating 
actions, and statement of the case advised the veteran of the 
foregoing elements of the notice requirements.  See Overton 
v.  Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA medical examination during the course of 
this appeal.  Thus, the Board considers the VA's duty to 
assist to be satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is no evidence that any failure on the 
part of VA that reasonably affects the outcome of this case.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claim.  

Analysis

The veteran is seeking an increased initial disability rating 
in excess of 50 percent for his service-connected PTSD.

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2006).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  PTSD is 
rated 70 percent disabling when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
61-70 GAF score indicates the examiner's assessment of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

In January 2005, the veteran filed his present claim seeking 
service connection for PTSD.  In April 2005, the RO issued a 
rating decision which granted service connection for PTSD, 
and assigned thereto an initial disability rating of 50 
percent, effective from January 2005.  

On appeal, the veteran is seeking an increased initial 
disability rating in excess of 50 percent for PTSD.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

On February 17, 2005, the veteran underwent a VA examination 
for PTSD.  The examination report noted that the veteran was 
an unemployed auto mechanic, who was married, with three 
grown children.  The report noted that he initially sought 
treatment for a mental condition in September 2004.  The 
veteran indicated that he is someone who typically stays to 
himself, and has no hobbies.  He lives with his wife, and has 
one other close friend.  Mental status examination revealed 
him to be alert and oriented, time three.  He seemed stressed 
and complained of a headache.  His mood was anxious and 
depressed, and his speech was average.  His ability to 
concentrate was poor, and he showed no signs of a thought 
disorder.  He denied any auditory or visual hallucinations, 
although he acknowledged illusions (e.g., seeing something go 
by the sliding doors to his deck, and then checking to find 
nothing there).  His memory for 3 of 3 items was 100 percent, 
and he performed serial 7s slowly, but accurately.  The 
report concluded with a diagnosis of PTSD, and listed a GAF 
score of 48.  The VA examiner commented that the veteran 
appeared to have functioned sufficiently to sustain a 
marriage and relatively stable occupational life.  The report 
noted that in August 2004, the veteran quit his automobile 
mechanic job after twelve years because he could not get 
along with his new boss and was having increasing difficulty 
concentrating and focusing, which added to his job stress.  

In support of his claim, the RO has obtained the veteran's VA 
treatment records.  A treatment letter, dated in December 
2004, noted that the veteran had been diagnosed with PTSD, 
and that he had multiple symptoms, including recurrent 
nightmares, flashbacks, intrusive thought patterns, memory 
loss, difficulty concentrating, depression, anxiety, anger, 
irritability, and survivor guilt.

A treatment report, dated February 7, 2005, noted that the 
veteran was married and living with his wife.  It also noted 
that he was working as an automobile mechanic.  The report 
noted that since changing his medications, the veteran had 
been feeling better and more relaxed, and that his depression 
was now present only intermittently.  He reported ongoing 
intrusive thoughts about the war, and great difficulty in 
connecting with people, including his wife.  He also reported 
having difficulty with his sleeping.  Mental status 
examination revealed that the veteran was neatly dressed, 
cooperative and maintained eye contact.  His speech was 
normal, as was his reaction time.  His mood was reported as 
"okay I guess," and his affect was depressed.  His thought 
process was logical and goal directed, and he denied any 
perceptual abnormalities and/or any delusions.  He also 
denied any current suicidal or homicidal ideation, intent or 
plans.  His memory was normal, insight was partial, and 
judgment was fair.  The report concluded with diagnoses of 
PTSD and major depressive disorder, and listed a GAF of 60.  
Subsequent treatment reports, dated from March 2005 to June 
2005, noted findings similar to the February 2005 report.  In 
particular, the veteran was noted to be working as an 
automobile mechanic.  These report reports also concluded 
with diagnoses of PTSD and major depressive disorder, and 
listed GAF scores of 60.  

A treatment report, dated in July 2005, noted that the 
veteran continued to be employed as an automobile mechanic.  
The veteran reported that he was no longer suffering from 
depression.  He endorsed symptoms of marked hypervigilance, 
with intrusive thoughts of war, and frequent nightmares.  
Mental status examination revealed him to be neatly dressed, 
cooperative and maintaining fair eye contact.  No abnormal 
movements were noted, and his behavior was cooperative and 
appropriate.  He appeared slightly anxious, and his speech 
was essentially normal.  The examination revealed no evidence 
of thought disorder, and the veteran's thoughts were logical 
and goal directed.  He denied any perceptual abnormalities or 
delusions, as well as any current suicidal or homicidal 
ideation, intent or plans.  His mood was described as okay at 
times, and his affect exhibited anticipatory anxiety, 
agitation, and hypervigilance.  He was fully oriented, and 
his intellectual ability was average.  Insight and judgment 
were adequate.  The report noted that the veteran was married 
with stable employment, with no obvious familial 
predispositions.  It also noted that he had difficulties with 
intimacy and feeling connected.  The report concluded with a 
diagnosis of chronic PTSD, history of major depressive 
disorder, and listed a GAF score of 60.  

In June 2006, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that he was working full 
time as an automobile mechanic for an automobile dealership.  
He indicated that he has problems with forgetfulness, and 
that this was impacting his performance at work.  He denied 
having any problems or arguments with co-workers, but 
reported that he does have problems with management and 
authority.  He indicated that he does have friends, but does 
not see them very often.  
The veteran's spouse also testified at the hearing.  She 
indicated that the veteran was very depressed around the 
house, did very little, and was socially withdrawn.  She 
reported that they sleep in different rooms due to the 
veteran's restless sleeping.  Finally, she testified that the 
veteran only enjoys spending time with his grandchildren.  

In looking at the evidence as a whole, the veteran's PTSD 
does not warrant an increased initial rating under the 
current rating criteria.  Most of the symptoms listed in the 
current rating criteria for a 70 percent rating are absent in 
this case.  For example, the evidence does not show symptoms 
of suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting). See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

Although the veteran's ability to establish and maintain 
effective or favorable relationships with people may be 
somewhat impaired, it does not exceed the impairment 
contemplated by the current disability rating.  In 
particular, a 50 percent rating contemplates "difficulty in 
establishing and maintaining effective work and social 
relationships."  In this regard, the record reflects that 
the veteran has remained married to his spouse now for over 
thirty years, and does have a relationship with his children 
and grandchildren.  He has also testified that he does have 
some friends, though he does not see them very often, and 
that he does not have any problems with his co-workers.  It 
also appears that the veteran has remained employed 
throughout most, if not all, of this appeal period.  
Moreover, the assigned 50 percent disability level 
specifically contemplates some occupational impairment with 
reduced reliability and productivity due to various symptoms.  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of PTSD are not controlling as 
to the percentage rating to be assigned for the disorder, 
although such information is to be considered.  The VA 
examination performed in February 2005 noted a GAF score of 
48.  His treatment records, dated in 2004 and 2005, revealed 
multiple notations of a GAF score of 60.  Nevertheless, the 
actual symptoms described in all of these reports fail to 
establish entitlement to a higher disability rating in this 
matter.  

In this case, the evidence demonstrates that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 50 percent rating, than a 70 percent rating, and thus 
the lower rating of 50 percent is warranted.  38 C.F.R. § 
4.7.  The presently assigned 50 percent disability evaluation 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a rating higher than 50 
percent for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating higher than 50 
percent for PTSD is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


